Attachment to Advisory Action
Applicant’s amendment filed 09/21/2021 has been entered. However, the amendment does not overcome the rejections of record for the reasons set forth below.
Applicant’s amendments to Claim 1 incorporate limitations previously set forth in Claims 3-4 and 7-8. The amended claims would still be rejected by the prior art of record.
Claims 1-8 would not be allowable over 35 USC 103 over Takei, Claims 9-10 and 15-16 would not be allowable over 35 USC 103 over Takei in view of Kunihiro, and Claims 11-14 and 17-20 would not be allowable over 35 USC 103 over Takei in view of Shinji.
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive.
Applicant argues that the criticality of the claimed range of acid generator is shown by the Examples in the specification. Applicant has amended Claim 1 to narrow the scope of the claim to better match the scope of the Examples.
Examiner agrees that the amendment to Claim 1 to limit the polyol to be "selected from the group consisting of polycaprolactone triol and a polycarbonate 
However, the data is still not commensurate in scope with Claim 1 for the following reasons: the examples use two specific alicyclic epoxy compounds, Celloxide 2021P and 2081, while Claim 1 broadly recites any alicyclic epoxy compound according to formula (i); the examples use the specific acid generators, SP-170 and CPI-110A, while Claim 1 broadly recites any acid generator wherein the acid generator includes a cationic polymerization initiator; and it is unclear if the upper and lower limits of the hydroxyl value required by amended Claim 1 are represented in the examples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787